de -2 200g technical_advice_memorandum internal_revenue_service eo area manager taxpayer's name taxpayer's address taxpayer's ein tax years involved legend uniform issue list 419a t eo if a y g n o w s z v o w m n n a h c x n n t t p y t issue may an employer elect to aggregate two welfare_benefit funds for purposes of computing unrelated_business_taxable_income ubti where one of the funds is exempt under sec_501 of the internal_revenue_code and the other fund is not exempt facts in m entered into an agreement with t to establish a qualified_asset_account consisting of assets set_aside to provide for the payment of life or disability premiums or benefits under that agreement the account limit of the qualified_asset_account could include a reserve funded over the working lives of covered employees and actuarially determined on a level basis using assumptions that were reasonable in the aggregate for life_insurance benefits provided to retired employees such reserve to be called p p is a welfare_benefit_fund as defined in sec_419 of the code pursuant to the terms of the agreement m established p and funded it from time to time subject_to the limitations of sec_419a in an affiliated company of n established veba i a voluntary employees’ beneficiary association within the meaning of sec_501 of the code to provide and facilitate the payment of benefits under certain employee_welfare_benefit_plans veba is a welfare_benefit_fund as defined in sec_419 of the code in n became a sponsor of veba which in was renamed q on_ date n became a wholly owned subsidiary of m subsequently q was renamed u ‘n maintains a life_insurance program for the benefit of eligible employees and retirees the program is composed of two plans r and s_r and s are among several plans currently funded through q the assets held under q have been allocated to and maintained in separate qualified asset accounts as defined in sec_419a of the code effective as of date of the assets of q were allocated to r and of the assets were allocated to s m made a contribution of approximately dollar_figure 7x to p during and deducted the contribution on its tax_return the total amount set_aside under p on date was less than p's qualified_asset_account limit under sec_419a of the code on that date thus there was no deemed_unrelated_income under sec_41 9a g relating to p during m's tax_year ending date and m did not pay any taxes on deemed_unrelated_income relating to p for the tax_year ending date the ubt of q under sec_51 a of the code was calculated separately and without aggregating q's accounts with any other welfare_benefit funds of m or any entity affiliated with m under sec_414 c or m of the code for its tax_year ending date q had ubt of dollar_figure 5x of which dollar_figure 7x was attributable to r and dollar_figure 8x was attributable to s q paid unrelated_business_income_tax ubit of dollar_figure 6x on its ubti of which dollar_figure 5x was attributable to r and dollar_figure 1x was attributable to s n did not make any contributions to r in for its tax_year ending date m subsequently elected to permissively aggregate p and q under sec_419a of the code and to recalculate the ubti for the combined_fund m filed an amended form 990-t on behalf of q for its tax_year because the assets set_aside under p as of date were dollar_figure 2x less than its qualified_asset_account limit as of that date the retroactive permissive aggregation eliminated the ubti of q attributable to r law sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund eg a veba shall-not be deductible under chapter of the code but if they would otherwise be deductible shall be deductible under sec_419 in the taxable_year when paid subject_to the limitation of sec_419 sec_419 of the code provides that the deduction allowable under sec_419 shall not exceed the welfare_benefit fund's qualified_cost for the taxable_year sec_419 of the code provides that the term qualified_cost means with respect to any taxable_year the sum of the qualified_direct_cost as defined in sec_419 for such taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year sec_419 of the code provides that the term welfare_benefit_fund means any fund which is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 of the code provides that the term welfare_benefit means any benefit other than a benefit with respect to which sec_83 sec_404 or sec_404a applies sec_419 of the code provides that the term fund means among other things any organization described in sec_501 sec_419a of the code provides that the term qualified_asset_account means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount in such account exceeding the account limit sec_419a of the code provides that in general the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of such taxable_year for benefits referred to in sec_419a and administrative costs with respect to such claims in addition the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for post-retirement medical or life_insurance benefits to be provided to covered employees the provisions of sec_419a of the code contain rules for mandatory and permissive aggregation relating to welfare_benefit funds maintained by the same employer sec_419a requires that all welfare_benefit funds of an employer be treated as one fund in applying certain limits imposed by sec_419a this aggregation requirement applies to the following statutory provisions all welfare_benefit funds of an employer must be aggregated in calculating the limit imposed by sec_419a on the amount of disability benefits payable to an individual and in calculating the limit imposed by sec_419a on the amount of sub or severance_pay benefits all welfare_benefit funds of an employer must be aggregated in applying sec_419a to determine the amount to be treated as an annual_addition to a defined_contribution_plan for a key_employee arising out of an allocation to a separate_account for post-retirement medical or life_insurance benefits payable to that key_employee and all welfare_benefit funds of an employer must be aggregated in applying sec_419a which imposes a limit of dollar_figure on the aggregate amount of post-retirement life_insurance provided to any employee that may be taken into account in calculating the amount of the reserve that the employer may fund over the working lives of the covered participants in accordance with sec_41 9a c sec_419a of the code permits an employer at its election to treat two or more of its welfare_benefit funds as one fund for any purpose other than with respect to the provisions for which the mandatory aggregation rules apply to the extent that this treatment is ‘not inconsistent with the purposes of sec_419 sec_419a or sec_512 sec_419a of the code provides that in the case of any welfare_benefit_fund which is not an organization described in paragraph or of section c the employer shall include in gross_income for any taxable_year an amount equal to such fund's deemed_unrelated_income for the fund's taxable_year ending within the employer's taxable_year deemed_unrelated_income of any welfare_benefit_fund shall be the amount which would have been unrelated_business_taxable_income under sec_512 if such fund were an organization described in paragraph or of sec_501 sec_511 of the code imposes for each taxable_year a tax on the unrelated_business_taxable_income as defined in sec_512 of every trust which is exempt from tax under sec_501 and which were it not for such exemption would be subject_to taxation under subchapter_j relating to estates trusts beneficiaries and decedents sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with certain modifications provided in sec_512 relating to net operating losses and charitable_contributions sec_512 of the code provides that the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than amount equal to the gross_income derived from any - unrelated_trade_or_business regularly carried on by such organization which is set_aside to provide for the payment of life sick accident or other_benefits sec_512 of the code provides that in the case of organizations described in sec_501 a set-aside to provide for the payment of life sick accident or other_benefits may be taken into account under sec_512 only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post- retirement medical benefits sec_1_512_a_-5t q a-3 b of the income_tax regulations provides that the _ unrelated_business_taxable_income of a veba for a taxable_year generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year including member contributions over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year rationale the calculation of ubti or deemed_unrelated_income of a welfare_benefit_fund is not among the calculations expressly subject_to mandatory aggregation under sec_419a of the code no regulations have been published prescribing specific methods of calculating ubti or deemed_unrelated_income in a case in which the same employer contributes to two or more welfare_benefit funds covering its employees the legislative_history of the deficit_reduction_act_of_1984 defra under which sec_419 of the code was enacted suggests that an employer could elect permissive aggregation of two welfare_benefit funds for purposes of computing ubti under sec_512 while the legislative_history does not specifically address permissive aggregation of vebas or of a veba and a non-exempt welfare_benefit_fund in computing ubti and deemed_unrelated_income it does address permissive aggregation of non- exempt welfare_benefit funds in computing deemed_unrelated_income of the fund under sec_419a of the code specifically the conference_report on defra states in determining deemed_unrelated_income at the election of the employer two or more non- exempt welfare_benefit funds of the employer may be treated as a single fund h_r conf_rep no pincite since deemed_unrelated_income of a welfare_benefit trust is defined in sec_419a as the amount that would have been the fund's ubti under sec_512 if the fund were a veba and there is no indication that a different aggregation rule was intended for non-exempt welfare_benefit funds than for vebas we infer that congress was assuming that an employer could elect to aggregate two or more vebas or one or more vebas and one or more non-exempt funds under sec_419a for purposes of calculating ubti under sec_512 _ additionally a position that vebas could not be involved in permissive aggregation under sec_419a would be difficult to reconcile with the requirement of sec_419a for mandatory aggregation in certain specified circumstances of all welfare_benefit funds which we interpret as including vebas through which the employer funds employee welfare benefits because sec_419a of the code states that aggregation of welfare_benefit funds is permissible unless it is inconsistent with sec_419 sec_419a or sec_512 the presumption is that aggregation is permissible to disallow permissive aggregation there must be specific facts in a particular case that demonstrate an inconsistency with sec_419 sec_419a or sec_512 the underlying purpose of sec_512 as it relates to ubit for vebas and sec_419a as it relates to deemed_unrelated_income for non- exempt welfare_benefit funds is to set reasonable limits on the extent to which a veba may accumulate income on a tax free basis the underlying purpose of sec_419 and sec_419a generally is to prevent deductions taken far in advance of when benefits are paid resulting in excessive accumulation of funds see h_r rep no pt pincite where permissive aggregation in any case conflicts with such purpose it should not be permitted in this case m elected to permissively aggregate p and q under sec_419 of the code and to recalculate ubti both p and q fund retiree life benefits m elected to aggregate similar types of reserves in two different welfare_benefit plans offering the same type of benefits this aggregation does not allow éxcess accumulation of income in either p or q but simply combines accounting figures for tax computation accordingly such aggregation is not inconsistent with sec_419 sec_419a or sec_512 and aggregation should be permitted conclusion m may elect to aggregate p and q under sec_419a for purposes of computing unrelated_business_taxable_income under sec_912 on a timely filed amended_return
